 ARPRO COMPANY M/V ARCTIC PRODUCERArpro Company M/V Arctic Producer and Interna-tional Longshoremen's and Warehousemen'sUnion, Alaska CouncilArpro Company M/V Arctic Producer and Interna-tional Longshoremen's and Warehousemen'sUnion, Local 3, Petitioner. Cases 19-CA-12945, 19-CA-13454, and 19-RC-9987November 3, 1982DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn September 15, 1981, Administrative LawJudge Earldean V. S. Robbins issued the attachedDecision in this proceeding. Thereafter, Respon-dent filed exceptions and a supporting brief, andthe General Counsel filed a cross-exception and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt her recommended Order,' asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Arpro Company M/V Arctic Producer, Seattle,Washington, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:1. Substitute the following for paragraph l(a):"(a) Denying nonemployee organizers of theUnion reasonable access to its ship Arctic Producerfor the purpose of soliciting employees on behalf ofsaid Union, and for the purpose of otherwise com-municating with said employees concerning organi-zational matters; provided, however, that nothingI The General Counsel excepts to the Administrative Law Judge's fail-ure to specifically recommend that Respondent cease and desist fromprohibiting union organizers from staying overnight on the ship and pro-hibiting their freedom of circulation within the living and recreationalareas of the ship. In order to preserve the parties' freedom to design rea-sonable access rules which take into account many variables includingthe weather, airplane availability, and the number of employees on boardand working at any given time, we overrule the General Counsel's cross-exception2 See Belcher Towing Company, 238 NLRB 446 (1978).265 NLRB No. 40herein contained shall be construed to prohibit Re-spondent from making and enforcing reasonableregulations with respect to visits to its vessels bysuch nonemployee union representatives."2. Substitute the following for paragraph l(f):"(f) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed in Section 7 of theNational Labor Relations Act."3. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election con-ducted on March 27, 1981, in Case 19-RC-9987 be,and it hereby is, set aside and said case is herebyremanded to the Regional Director for Region 19for the purpose of conducting a second election.[Direction of Second Election and Excelsior foot-note omitted from publication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were represent-ed by their attorneys and presented evidence insupport of their respective positions the NationalLabor Relations Board has found that we have vio-lated the National Labor Relations Act, as amend-ed, in certain respects, and we have been orderedto post this notice and to carry out its terms.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.In recognition of these rights, we hereby notifyour employees that:WE WILL NOT deny nonemployee organizersof International Longshoremen's and Ware-housemen's Union reasonable access to ourship Arctic Producer for the purpose of solicit-ing employees on behalf of said Union, or forthe purpose of otherwise communicating withsaid employees concerning organizational mat-ters; provided, however, that nothing hereincontained shall be construed to prohibit usfrom making and enforcing reasonable regula-313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions with respect to visits to our vessels bysuch nonemployee union representatives.WE WILL NOT promulgate and maintain arule as to distribution of union literature whichrequires the prior permission of managementand which sets forth no qualification as to thetime and location of the prohibition of suchdistribution.WE WILL NOT grant employees wage in-creases in order to induce them to withholdtheir support from the above-named Union.WE WILL NOT institute a disciplinary warn-ing procedure or other change in the termsand conditions of employment of our employ-ees during the course of a union organizationalcampaign in order to influence the outcome ofa representation election.WE WILL NOT tell employees that we willdeny nonemployee organizers for the above-named Union the right of reasonable access toemployees living on our ship Arctic Producerfor purposes of soliciting their support for saidUnion or impliedly threaten such organizerswould be subject to arrest if they attempted toboard said ship.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights guaranteed in Sec-tion 7 of the National Labor Relations Act.ARPRO COMPANY M/V ARCTIC PRO-DUCERDECISIONSTATEMENT OF THE CASEEARLDEAN V.S. ROBBINS, Administrative Law Judge:This matter was heard before me in Anchorage, Alaska,on July 23, 1981. The charges in Cases 19-CA-12945and 19-CA-12965 were filed by the International Long-shoremen's and Warehousemen's Union, Alaska Council,herein called the Council or the Union, and served onArpro Company, M/V Arctic Producer, herein calledRespondent, on November 10 and 17, 1980, respectively.The consolidated complaint in Cases 19-CA-12945 and19-CA-12965 issued on December 24, 1980, alleging thatRespondent violated Section 8(a)(1) and (3) of the Na-tional Labor Relations Act, herein called the Act. Thecharge in Case 19-CA-13454 was filed by the Union andserved on Respondent on April 13, 1981. The amendedconsolidated complaint in Cases 19-CA-12945, 19-CA-12965, and 19-CA-13454 issued on May 28, 1981, alleg-ing that Respondent violated Section 8(a)(l) and (3) ofthe Act.The petition in Case 19-RC-9987 was filed by Interna-tional Longshoremen's and Warehousemen's Union,Local 3, herein called Petitioner or the Union, on Octo-ber 22, 1980. Pursuant to a Decision and Direction ofElection issued by the Regional Director on December5, 1980, an election by secret ballot was conducted onMarch 27, 1981, which resulted in I ballot for and 25against the Petitioner. On April 8, 1981, the Petitionertimely filed election objections. On May 28, 1981, theActing Regional Director determined that certain of saidobjections raised matters similar to that alleged as unfairlabor practices in Cases 19-CA-12945, 19-CA-12965,and 19-CA-13454 and ordered that Case 19-RC-9987 beconsolidated with said cases for purposes of hearing,ruling, and recommended decision. Thereafter the partiesadjusted the matters raised by the charge in Case 19-CA-12965 and, on June 29, 1981, the Charging Partyfiled a request for withdrawal of said charge. On July 1,1981, the Acting Regional Director approved said re-quest and ordered that Case 19-CA-12965 be severedfrom Cases 19-CA-12945, 19-CA-13454, and 19-RC-9987 and that the complaint be dismissed as to Case 19-CA-12965. The basic issue herein is whether Respondentunlawfully denied the Union reasonable access to Re-spondent's employees on the Arctic Producer, and unlaw-fully granted its employees a wage increase and changedtheir conditions of employment in certain other respects.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the parties, I make the follow-ing:FINDINGS OF FACT1. JURISDICTIONAt all times material herein, Respondent, a partnershipengaged in seafood processing, has maintained an officeand place of business in Seattle, Washington, and has uti-lized the factory ship M/V Arctic Producer to processseafood in Alaskan waters. During the 12-month periodpreceding the issuance of the complaint herein, whichperiod is representative of all times material herein, Re-spondent, in the course of its business operations, hadgross sales of goods and services valued in excess of$500,000; and sold the shipped goods or provided serv-ices valued in excess of $50,000 from its facilities withinthe State of Alaska to customers outside the said State,or to customers within said State, which customers werethemselves engaged in interstate commerce by other thanindirect means.The complaint alleges, Respondent admits, and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11. LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is now, and at all times material hereinhas been, a labor organization within the meaning of Sec-tion 2(5) of the Act.' It is clear that the Council's activity herein was on behalf of the Peti-tioner and they are referred to collectively as the Union.314 ARPRO COMPANY M/V ARCTIC PRODUCERIII. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe facts herein are mostly undisputed. Respondentacquired the Arctic Producer, herein called the ship, inAugust 1980.2The ship left Seattle about September Iand sailed to Beaver Inlet which is located about 20 min-utes by air, across a mountain range, from DutchHarbor, a community in the Aleutian Islands. Approxi-mately half of the required crew was hired in Seattle,Washington, and traveled by plane to the ship. The re-mainder of the crew was hired in Dutch Harbor. Allmembers of the crew signed employment agreementswith Respondent which set forth the wage rate and cer-tain agreed-upon terms of employment. The duration ofthe employment agreement, by its terms, was for thelength of the king crab season or December 21, which-ever came first.sDuring the period of employment, the crew lived onthe ship on a 24-hour-a-day, 7-day-a-week basis. Onceemployees board the ship, they remain there unless theyleave because of illness, injury, or termination of employ-ment. Their only communication with the world outsidethe ship, other than the mail, is by the ship's radio whichcan used to place outside telephone calls. The nearbymountain range prohibits reception of commercial televi-sion and radio programing and all television programingshown aboard ship is by video cassette. During produc-tion, the ship is anchored a few hundred yards from the,apparently uninhabited, beach. The usual method ofreaching the ship from Dutch Harbor is by amphibiousairplane. The plane disembarks passengers on the beachwho are then picked up by a skiff sent from the ship.The ship began processing operations about September17. Basically, this involved buying live king crab fromfishermen and then butchering, cooking, freezing, andboxing it for sale. During the fall king crab season, pro-duction employees work an average of 14-16 hoursdaily. During the tanner crab season which is from Janu-ary through approximately May, the crew works anaverage of 12 hours daily.During the first part of October, employee Brad Star-key was sent to Dutch Harbor due to an injury. Whilethere, he discussed organizing the production crew onthe ship with union representative Paul Fuhs. WhenStarkey returned to the ship, he distributed union author-ization cards to fellow employees and returned thesigned cards to the Union. On October 15, Larry Cotter,president of the Council, sent Respondent a telegram re-questing access to the production employees on the ship.On October 16, Cotter repeated his request during a tele-phone conversation with Francis Miller, a representativeof Respondent. Miller said that would be no problem.They discussed the possibility of a consent election and2 All dates herein in August through December are in 1980 and thosein January through March are in 1981.3 There are two crab seasons during the fall. The main season, referredto as the Bering Sea season which commences on or about September 12and a smaller season known as the Dutch Harbor season which com-mences on or about November 1. The seasons end when the total poundsof crabs caught reaches a prescribed number. In 1980 the Bering Seaseason ended on October 20.Miller suggested that Cotter telephone him the followingweek. Following Cotter's unsuccessful attempts to reachMiller the following week, the Union filed the petition inCase 19-RC-9987 on October 22.According to the undenied testimony of Starkey,sometime in October Ron Morrison, ship superintendent,held a meeting of employees. During this meeting, Mor-rison said he thought the crew was going to strike orquit. He asked them to remain until the end of the seasonand said that anyone who stayed through next seasonwould receive a 50-percent raise. Morrison further statedthat union representative Paul Fuhs had attempted tocome on board but that he could not come on board theship unless he was accompanied by a Federal marshall.He also said that Fuhs had been arrested on some pastoccasion for attempting to board another vessel.Fuhs testified, without contradiction, that on Novem-ber 4 he went to the office of Airpack, a charter airline,to make arrangements to be flown to the beach near theship on November 5. The clerk at Airpack contacted theship by radio and talked to Leone Johnson on the ship.4According to Fuh's undenied testimony, the clerk said,"I've got Paul Fuhs here and he wants to come out tothe vessel tomorrow to hold a union meeting and I wantto clear it with you to make sure that you're expectinghim." Johnson replied, "You can fly him over here, buthe's not coming on board the vessel. If you come, you'lljust be leaving him on the beach, and we're not going togo in and pick him up, so you might as well not fly himover." At that point, Fuhs abandoned his plans to visitthe ship on November 5.On October 20, the final day of the Bering Sea season,Respondent laid off approximately 40 percent of its 60-person crew, and gave pay raises ranging from 25 to 50cents an hour to about 20 percent of those who contin-ued working on the vessel. Terry Baker, Respondent'sbusiness manager, testified that this was done to encour-age the crew to stay with the ship. According to him,despite the fact that an employee who voluntarily leavesRespondent's employ during the term of the employmentagreement is required to reimburse Respondent for theapproximately $1,000 in round-trip transportation costfrom Seattle, employees are tempted to leave because ofthe long arduous hours, the isolation, the unpleasantweather (constant rain, 100 miles an hour wind), andseeing many of the laid-off employees leave for home.Of further concern are the number of employees whomight consider leaving to work on another vessel. Bakertestified that since the work is highly competitive be-cause the length of the season is determined by the over-all poundage caught and brought to all the processingships, it is impossible to calculate the cost of not havinga person on the production line to handle as many crabsas possible. Thus the wage increase was a means of en-suring top productions. Baker further testified that someemployees in all classifications received a pay raise. Thesuperintendent made the determination as to who wouldreceive an increase based on work performance during4The record is unclear as to Johnson's position on the ship at thistime, or as to whether Fuhs mistakenly referred to Morrison as Johnson.Johnson later replaced Morrison as superintendent.315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe last season. Baker admits that there is no practice inthe industry of granting raises between seasons. Fuhs tes-tified that the industry practice is to grant a wage in-crease after 3 months of employment and sometimesafter 7 months of employment.The ship returned to Seattle on approximately Decem-ber 1 and Morrison was terminated upon arrival. In mid-February the ship returned to Beaver Inlet with LeoneJohnson as superintendent. The employees hired at thistime were required to sign an employee agreement dif-ferent from that used by Respondent previously. Theprevious agreement sets forth 10 grounds for dischargeor discipline. The new agreement sets forth "GeneralRules of Conduct" which are generally inclusive of theold grounds for discharge or discipline and also containssome additional grounds for discipline as well as a disci-plinary warning system. However there is insufficientevidence in the record to establish whether most of themactually consitituted changes in the terms and conditionsof employment. The record does establish two changeswhich are set forth in the rules of conduct-the estab-lishment of a disciplinary warning system and the pro-mulgation of a no-distribution rule which prohibits distri-bution of literature as follows:CA TEGOR Y II:PENALTY:First Offense -WrittenwarningSecond Offense -Writtenwarningand suspension for 3 workdays.Third Offense -Discharge.6. Literature Distribution: Distributing written orprinted literature or any description on companyproperty without permission from the Ship Su-perintendent.Following a decision and direction of election datedDecember 5, an election by secret ballot was scheduledfor March 26. On March 9, Cotter discussed granting theUnion access to the ship with Patrick Donnelly, Re-spondent's attorney. Donnelly told Cotter that he shouldwork out the provisions for access with Baker. OnMarch 12 Cotter discussed the matter with Baker and re-quested permission to remain on the ship overnight andto meet with employees in nonworking areas during non-working time. Baker said that Cotter could not remainovernight. Rather he would be allowed access for a 3-hour period, that he would be restricted to a meetingroom, and that Respondent would not cease productionto accommodate Cotter's visit.Cotter protested that this did not constitute reasonableaccess, that, if the employees worked a 12-hour day, theywould either have to cease production to accommodatethe access or he would have to remain overnight to meetwith employees after production terminated for the day.Baker again said Cotter could not remain overnight norwould Respondent cease production. Cotter asked whatwould happen if there was a storm while he was on theship which would prevent his return to Dutch Harbor,would he be locked in a room. Baker said then Cotterwould be confined to a room. Baker said Cotter couldvisit the ship the following day.On March 13, Cotter attempted to charter a planefrom Airpack but nothing was available until 4 or 5 p.m.Inasmuch as the Airpack planes cannot fly at night be-cause of lack of navigation equipment, such a departurehour would permit only a few minutes on the ship beforeit would be necessary to make the return trip. Therefore,Cotter did not go to the vessel that day. On March 16,Cotter contacted Baker and requested another date. OnMarch 17 Baker notified Cotter that he could visit theship on March 18.On March 18, Cotter did visit the vessel. Johnsonshowed him to the television room, which is approxi-mately 15 by 20 feet, and instructed him that this waswhere he was to remain. Johnson said he would notifythe employees that Cotter was on the vessel and that, ifan employee wished to talk to Cotter, he would have toclock out. Cotter remained on the vessel for 2-1/2hours.5During that time he spoke to Starkey and threeother employees. One was an employee who had beeninjured and came to the TV room to recuperate. An-other was an employee Baker stopped as the employeewalked by the door of the TV room. One employee ac-tually clocked out and came to talk to Cotter.On March 19, Cotter again requested that Bakerpermit him to visit the ship overnight. Baker again re-fused, however they arranged that Cotter could visit theship on March 22, which he did. When he arrived, John-son again escorted him to the TV room. Johnson said hehad notified the employees of Cotter's presence and thatemployees would not have to clock out in order to talkto Cotter. No production was in progress when Cotterarrived but it did resume after he had been there forabout 45 minutes.On March 23, Cotter telephoned Baker and told himthat the access provisions were totally inadequate, thathe had been unable to have a reasonable opportunity tocommunicate with employees. Cotter said he was prepar-ing to withdraw the Union's request to proceed with theelection. However, he suggested that he would be agree-able to delaying the election for I week if Baker wouldagree to the delay and to allow Cotter to make an over-night visit to the vessel to meet with employees in non-working areas. Baker said that was unacceptable andCotter could do whatever he wished as to a motion toproceed.B. ConclusionThe basic principle governing the right of nonem-ployee union representatives to enter on an employer'spremises for the purpose of discussing the union withemployees is set forth in N.LR.B. v. Babcock & WilcoxCompany, 351 U.S. 105, 290 (1956). There the Court con-cluded:I He left early because the plane returned early.316 ARPRO COMPANY M/V ARCTIC PRODUCEROrganization rights are granted to workers by thesame authority, the National Government, that pre-serves property rights. Accommodation betweenthe two must be obtained with as little destructionof one as is consistent with the maintenance of theother. The employer may not affirmatively interferewith organization; the union may not always insistthat the employer aid organization. But when theinaccessibility of employees makes ineffective thereasonable attempts by nonemployees to communi-cate with them through the usual channels, the rightto exclude from property has been required to yieldto the extent needed to permit communication of in-formation on the right to organize.The determination of the proper adjustments restswith the Board.... The right of self-organization depends insome measure on the ability of employees to learnthe advantages of self-organization from others.Consequently, if the location of a plant and theliving quarters of the employees place the employ-ees beyond the reach of reasonable union efforts tocommunicate with them, the employer must allowthe union to approach his employees on his proper-ty.Thus the Board is required to balance a union's neces-sity for direct access to employees against the employer'sright of control over its property and any detrimentwhich might result from the granting of such access.N.L.R.B. v. S. & H. Grossinger's Inc., 372 F.2d 26, 29 (2dCir. 1967). In accord with these concepts, the Board hadestablished a rule that, absent legitimate business consid-erations, employers who house employees within theirpermises may not deny union representatives direct per-sonal access to its premises for the purpose of discussingunionization with employees unless other adequate chan-nels of communications with the employees are available.The Interlake Steamship Co., 174 NLRB 308 (1969); SiouxCity and New Orleans Barge Lines, 193 NLRB 382 (1971);Alaska Barite Company, 197 NLRB 1023 (1972).Here there are clearly no other adequate channels ofcommunication and Respondent does not dispute theUnion's right of access to the ship. Rather the questionis, did Respondent's restriction of the union representa-tive to the TV room for 3-hour visits constitute reason-able access. I agree with the General Counsel's positionthat it does not. In Interlake Steamship Co., supra, wherethe employees received brief shore leave and thus werenot as severely isolated as the employees herein, theBoard found:We also find that because the employees, during thecritical period, spent virtually all of their time onboard the Employer's vessels, they were, as statedin Babcock & Wilcox, placed "beyond the reach ofreasonable union efforts to communicate withthem" and the Employer was therefore required tohonor the Intervenor's request for reasonable meansof access to the employees aboard ship at timeswhen the vessels were at major Great Lakes ports.The fact that the Intervenor was able to reach theemployees aboard the vessels by mail, that it mighthave tried by "catch-as-catch-can" methods to solic-it some of them while they were on brief shoreleave, or that employees while on shore leave mightvoluntarily have visited the Intervenor's meetinghalls, are not, in the circumstances of this case, ade-quate alternative means of communication. Here,the means of direct and personal solicitation wereseverly limited and, in our opinion, an organizationalcampaign could not be carried on effectively withoutthe seeking out of employees on board their vessels andtheir solicitation to membership by direct contact byexperienced organizers. Nor has the Employer at-tempted to show that substantial detriment to itsshipping operations would result from eliminationof its "no-access" rule to accommodate the rights ofits employees to learn the advantages of self-organi-zation. [Emphasis supplied.]Here, the union representative had no opportunity toseek out employees. Rather employees were required toleave their work stations, during the course of produc-tion, and to, themselves, initiate any contract with theunion representative, presumably requiring the knowl-edge and the specific acquiescence of the supervisor.Many employees would be reluctant to initiate any suchcontact. I find that the restricted access granted theUnion did not afford the optimal opportunity for freediscussion and solicitation by the union representativesuch as would be possible in the employees' living andrecreational quarters at the end of the workday. In thecircumstances herein, this opportunity could reasonablyonly be afforded by an overnight visit as requested bythe Union.Respondent has not shown that any substantial detri-ment to, or interference with, its operation would ensueif it granted such access. Accordingly, I find that by re-fusing to permit a representative of the union access tothe ship overnight and the freedom of circulation withinthe living and recreational areas of the ship, Respondenthas denied the Union reasonable access to employees forthe purpose of soliciting their membership in the Unionand their votes in connection with a scheduled represen-tation election in violation of Section 8(a)(1) of the Act.The Act also requires an accommodation between theemployees' right of self-organization and the Employer'sproperty rights and right to maintain discipline with re-spect to the distribution of union literature. Republic Avi-ation Corp. v. N.L.R.B., 324 U.S. 793. Thus a rule pro-hibiting distribution of union literature on nonworkingtime in nonworking areas is presumptively invalid. Stod-dard-Quirk Manufacturing Co., 138 NLRB 615 (1962);Clougherty Packing Company, 240 NLRB 932 (1979).Here the prohibition of Respondent's rule is unqualified.Thus its overly broad language encompasses the employ-ee distribution of union literature in nonworking areas onnonworking time. Respondent has adduced no evidenceto rebut this presumption of invalidity. Accordingly, Ifind that Respondent violated Section 8(a)(1) of the Act317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby promulgating and maintaining a rule prohibiting thedistribution of union literature by employees on non-working time in nonworking areas of the ship withoutprior permission from the ship superintendent. AutomatedProducts, Inc., 242 NLRB 424 (1979).As to the wage increases, Respondent argues that itwas motivated solely by business considerations-to pre-vent members of the crew from quitting Respondent'semploy. In support thereof, Respondent adduced evi-dence as to the fierce competitiveness during the fallcrab seasons. However, no evidence was adduced thatRespondent had any specific indication that any of itsemployees were contemplating leaving the ship and,when Morrison promised the employees a wage increase,he prefaced the promise by saying he thought the crewwas going to strike or quit and made it in the context ofstatements regarding the attempt of a union representa-tive to visit the ship.Further, I note that, despite the competition, no prac-tice had evolved in the industry of utilizing wage in-creases to discourage employee defections. This leads meto believe that the risk was not as great as Respondentwould urge. As to the expense of transportation for re-placement employees, by the terms of the employmentagreement, that cost is ultimately borne by the prema-turely terminating an employee who is required to reim-burse Respondent for the cost of his transportation. Ac-cordingly, I find Respondent's contention as to legitimatebusiness justifications to be unpersuasive.In view of the timing, the statements by Morrision,and the absence of any industry practice of grantingwage increases to employees between seasons, I con-clude that the wage increases granted on October 20were designed to induce the employees to withhold theirsupport from the Union. Accordingly, I find that Re-spondent thereby violated Section 8(a)(1) of the Act.I also find that Respondent violated Section 8(a)(1) ofthe Act by instituting a disciplinary warning procedureduring the course of the Union's organizational cam-paign. The only reason offered for the timing of thechange was that Respondent had not taken the time ear-lier to draft rules specifically for employees on the ship.However, the rules, including the disciplinary warningprocedures, are of a type commonly used in many indus-tries and do not seem to be specifically tailored to fitwork aboard a ship. Thus there seems to be no compel-ling business reason for instituting the change during thecourse of a union organizational campaign, and followinga decision and direction of election. In these circum-stances, I conclude that the institution of the disciplinarywarning procedure was calculated to influence the out-come of the election.I further find that Respondent has interfered with itsemployees' rights under Section 7 of the Act by Morri-son's statement to employees that Fuhs had attempted toboard the ship but that he could not come on boardunless he was accompanied by a Federal marshall; andthat Fuhs had been arrested, in the past, for attemptingto board another vessel. In effect, this was notifying em-ployees that the Union would be denied reasonableaccess to employees living on the ship and that a unionorganizer might be subject to arrest if he attempted toboard the ship. Finally, I find that the evidence does notestablish that Respondent instituted a grievance proce-dure in violation of the Act.IV. THE OBJECTIONAs set forth above, the Union filed timely objectionsto the election. These objections are as follows:1. The Employer denied the Union reasonableaccess to its employees.2. The Employer unilaterally altered the termsand conditions of employment for bargaining unitemployees following the filing of the representative[sic] petition.4. The Employer maintained unlawful rules andengaged in unlawful activity relating to the distribu-tion of literature on Company property.5. The Union did not receive the Excelsior listuntil two days prior to the scheduled election date.The critical period is from October 22, the date the peti-tion was filed, to March 27, the date of the election. TheIdeal Electric and Manufacturing Company, 134 NLRB1275 (1961).Objections 1, 2, and 4 are based on the same conductwhich I have heretofore found to be unfair labor prac-tices. However, certain of the changes in terms and con-ditions of employment-specifically the wage increase-occurred outside the critical period and objections basedon such conduct cannot be sustained. The institution ofthe disciplinary warning system and the establishment ofthe unlawful no-distribution rule occurred within thecritical period and, accordingly, I shall recommend thatObjections 2 and 4 be sustained. I further find that thedenial of reasonable access to the employees by theUnion's representatives interfered with the exercise offree and untrammeled choice in the March 27 election.Accordingly, I shall recommend that Objection I be sus-tained.As to Objection 5, following the December 5 decisionand direction of election, the Acting Regional Directornotified the parties, by letter dated March 13, that anelection by secret ballot would be held on March 26 andthat the eligibility list must be received in the Board'sResident Office in Anchorage on or before March 16.Respondent submitted a list on March 16 which con-tained names of employees, but no addresses. The listwas forwarded to the Union by the Resident Officer onMarch 16. However, it was not received by the Unionuntil the afternoon of March 24. I find that the Unionwas prejudiced by this delay. Accordingly, I shall rec-ommend that Objection 5 be sustained.8American Laun-dry Machinery Division, a McGraw Edison Company, 234NLRB 630.e In view of this finding, it is not necessary to reach the question raisedby the Union as to whether the list submitted by Respondent complieswith the Excelsior rule since it lists only names with no addresses. Essen-tially the issue raised is whether the Excelsior rule requires an employerto list the home addresses of employees, where the employees' current,but temporary, addresses are, the employees' place of business wherethey are housed.318 ARPRO COMPANY M/V ARCTIC PRODUCERI have found above that certain conduct described inObjections 1, 2, and 4 constitute unfair labor practiceswhich occurred within the critical period. I further findthat such conduct as well as the late receipt of the Excel-sior list interfered with the exercise of free and untram-meled choice in the election held on March 27, 1981.Accordingly, I recommend that said election be set asideand that a new election be conducted at a time and placeto be determined by the Regional Director.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has interfered with, restrained, and co-erced employees in violation of Section 8(aXl) of theAct by denying nonemployee organizers of the Unionreasonable access to its ship Arctic Producer for the pur-pose of soliciting employees on behalf of said Union, andfor the purpose of otherwise communicating with saidemployees concerning organizational matters; promulgat-ing and maintaining a rule as to distribution of union lit-erature which requires the prior permission of manage-ment and which contains no qualification as to time andlocation of the prohibition of such distribution; grantingemployees wage increases in order to induce them towithhold their support from the Union; instituting a dis-ciplinary warning procedure; and by telling employees ineffect that it would deny nonemployee organizers for theUnion the right of reasonable access to employees livingon the ship for purposes of soliciting their support forthe Union and intimating that such organizers would besubject to arrest if they attempted to board the ship.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. As alleged in Objections 1, 2, 4, and 5, the delayedreceipt of the Excelsior list by the Union and the afore-said conduct of Respondent, which has been found toconstitute unfair labor practices within the criticalperiod, have interfered with the employees' exercising afree and untrammeled choice in the representation elec-tion held in Case 19-RC-9987 on March 27, 1981.6. The evidence does not establish that Respondent hasengaged in any unfair labor practices except as set forthabove.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respon-dent cease and desist therefrom and take certain affirma-tive action in order to effectuate the purposes of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thisproceeding, and pursuant to Section 10(c) of the Act, Ihereby recommend the following:ORDER7The Respondent, Arpro Company M/V Arctic Pro-ducer, Seattle, Washington, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Denying nonemployee organizers of the Union rea-sonable access to its ship Arctic Producer for the purposeof soliciting employees on behalf of said Union, and forthe purpose of otherwise communicating with said em-ployees concerning organizational matters.(b) Promulgating and maintaining a rule as to distribu-tion of union literature which requires the prior permis-sion of management and which sets forth no qualificationas to time and location of the prohibition of such distri-bution.(c) Granting employees wage increases in order toinduce them to withhold their support from the Union.(d) Instituting a disciplinary warning procedure, orother change in the terms and conditions of employmentof its employees, during the course of a union organiza-tional campaign in order to influence the outcome of arepresentation election.(e) Telling employees that it would deny nonemployeeorganizers for the Union the right of reasonable access toemployees living on the ship for purpose of solicitingtheir support for the Union and impliedly threateningthat such organizers would be subject to arrest if they at-tempted to board the ship.(f) In any related manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed in the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its place of business on the ship Arctic Pro-ducer, copies of the attached notice marked "Appen-dix."sCopies of said notice, on forms provided by theRegional Director for Region 19, after being duly signedby its authorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."319 320 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS ALSO RECOMMENDED that Petitioner's Objections1, 2, 4, and 5 be sustained and that the election held onMarch 27, 1981, be set aside and a second election bysecret ballot be conducted among the employees in theappropriate unit at such time and manner as the RegionalDirector deems appropriate.